Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/2021 and 07/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal film” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the transformed portions of the glass core”, but while the specification uses the word “transformed,” at e.g. para 0062, the specification never defines what type of transformation applicant intends, and does not provide a standard for ascertaining when the core has been transformed.  Because it is unclear if applicant intends to claim a chemical transformation (e.g. a bond rearrangement), or electrical transformation (e.g. a change in voltage characteristics under some condition) or some other thorough or dramatic change in the character of the core, the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention. 
The examiner notes that it is possible that applicant is attempting to claim laser irradiation to ablate material or drill dicing grooves, because applicant “transforms” glass cores with a Co2 or YAG laser beam (e.g. para 0026), and in the background section, applicant states that a CO2 laser beam is used to form through-glass vias (para 0012.)  This is, however, inconsistent with the ordinary meaning of the word “transform”, as the accepted meaning of transformation is a dramatic change in form or appearance, such as changing one element into another by a nuclear process, or metamorphosis, or 
For the purposes of examination and to further compact prosecution, the terms “transform” and “transformed” will be interpreted as “to ablate material”.  
Claim 8 depends from claim 7, and is rejected for the reasons above.  Additionally, claim 8 recites the limitation “a wiring pattern,” but there is already “a wiring pattern” in claim 7, and thus it is unclear whether applicant intends to claim a separate wiring pattern.  For the purposes of examination and to further compact prosecution, the limitation in claim 8 will be read as “the wiring pattern.”

Double Patenting
Claims 1, 2, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/113929, in view of Min (US 20150319852 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other, as laid out in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention 
	The following table notes overlap of claims between the applications:
Present application:
Claim 1: A glass core device, comprising: 

a flat glass core having a first surface and a second surface facing away from each other, 

through-glass vias formed in the glass core, 

and, a wiring pattern embedded in the through-glass vias, the first surface and the second surface of the glass core being respectively provided thereon with wiring patterns which are electrically connected via the wiring pattern embedded in the through-glass vias, 

wherein the glass core device is provided with a protective resin continuously covering the second surface of the glass core and side faces of the glass core.
Application No. 17/113929
(from claim 9) A glass device, comprising: 

a glass substrate


one or more through holes, 

a first wiring on a first surface of the glass substrate, and, a second wiring on a second surface opposite to the first surface being electrically connected to each other via a through electrode formed in the through holes


Min fig 1, glass core device (core part 10) is provided with a protective resin (insulating material 12, which may be a thermosetting resin para 0033) continuously covering the second face 

(from claim 9) the glass substrate has a thickness of 50μm or more and 300μm or less
4. The glass core device of clam 1, wherein an outer peripheral portion of the first surface and the second surface of the glass core and the side faces of the glass core are covered with a metal film and are further coated with the protective resin.
(from claim 9) the through holes in the glass device each have a side surface provided with one or more metal layers formed of a metal different from the hydrofluoric acid resistant metal material.
5. The glass core device of claim 1, wherein the glass core has a truncated square pyramidal shape, with sides on the second surface parallel to the first surface being shorter than sides on the first surface.
(from claim 9) wherein a ratio of (second surface side opening diameter/first surface side opening diameter) which is a relationship between a diameter of a first surface side opening and a diameter of the second surface side opening is 1.8 or more and 2.2 or less.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (US 20100108361 A1).
	Regarding claim 1, Sakaguchi discloses a glass core device (semiconductor device 10, fig 3) comprising: a flat glass core (substrate body 21, which may be glass, para 0076) having a first surface (bottom surface, fig 3) and a second surface (top surface, fig 3) facing away from each other, through-glass vias (opening parts 71 and 72, fig 10) formed in the glass core, and, a wiring pattern (penetration electrodes 26, fig 3) embedded in the through-glass vias, the first surface and the second surface of the glass core being respectively provided thereon with wiring patterns (first wiring patterns 28, 29, and second wiring patterns 32, fig 3) which are electrically connected via the wiring pattern embedded in the through-glass vias, wherein the glass core device is provided with a protective resin (insulating resin 35 and 39) continuously covering the second surface of the glass core (insulating resin 35 covers the second surface, fig 3) and side faces (insulating resin 39 covers one of the side faces on each side) of the glass core.
	Regarding claim 2, Sakaguchi further discloses that the glass core has a thickness of 20 um or more and 800 um or less (200um, para 0152, of substrate main body 65 after reduction in thickness to form substrate body 21, para 0129.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Chen (US 20130228918 A1).
Regarding claim 3, Sakaguchi does not disclose that the glass core has a surface roughness Ra of 20 nm or less.
However, in the same field of art, Chen discloses a glass core (glass interposer 606, fig 6A) having a surface roughness Ra of 20 nm or less (desired surface roughness… of about 1.0nm Ra, para 0063).  The glass core of Chen could replace the glass core of Sakaguchi.  In the combination, the wiring 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Suzuki (US 20060141750 A1).
	Regarding claim 4, Sakaguchi does not disclose that an outer peripheral portion of the first surface and the second surface of the glass core and the side faces of the glass core are covered with a metal film.  Sakaguchi does disclose that these surfaces are further coated with the protective resin (insulating resin 35 and 39.)
	However, including a metal layer along a scribe line is a common method of reducing cracking during dicing of glass cores.  For example, Suzuki discloses that an outer peripheral portion (center groove, fig 15-19) of the first surface (bottom surface of glass substrate 16) and the second surface of the glass core (top surface of glass substrate 16) and the side faces (sloped sides of glass substrate 16) of the glass core are covered with a metal film (metal film 30, fig 15) and are further coated with a protective resin (protection film 34, fig 17).  
A person having ordinary skill in the art at the time of filing could form the metal film of Suzuki  under the protective resin of Sakaguchi.  This would arrive at the claimed limitation.  In the combination, 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

	Regarding claim 5, Sakaguchi does not explicitly disclose that the glass core has a truncated square pyramidal shape.  However, Sakaguchi does disclose that the sides on the second surface parallel to the first surface (e.g. the top surface, from groove 67 to groove 67, fig 6) being shorter than sides on the first surface (the bottom surface, between dicing line D and dicing line D, fig. 6.  See also para 0073, 0074, 0093, disclosing additional shapes of the notch or groove).
	However, dicing grooves are often V-shaped, which results in the claimed square pyramidal shape when the glass core is singulated.  For example, Suzuki discloses a V-shaped dicing groove (cut groove 24, fig 4).  This V-shaped groove could be formed at both sides of the glass core of Sakaguchi, instead of the U-shaped groove, and this would result after dicing in a glass core having a truncated square pyramidal shape, wherein the sides on the second surface parallel to the first surface (e.g. the top surface, from groove 67 to groove 67, fig 6 Sakaguchi) being shorter than sides on the first surface (the bottom surface, between dicing line D and dicing line D, fig. 6.  See also para 0073, 0074, 0093, disclosing additional shapes of the notch or groove, Sakaguchi).  In the combination, the function of the 
Additionally, differences in shape will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such change is critical such that the difference is productive of unexpected results. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).  The specification contains no disclosure of either the critical nature of the claimed truncated pyramidal shape or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Hu (US 20160268206 A1).
Regarding claim 6, Sakaguchi does not explicitly disclose that portions of the wiring pattern embedded in the through-glass vias protrude from the second surface of the glass core.  
However, it is very common to form conductive vias by inserting an electrode or wiring pattern, then etch away a portion of a glass substrate in order to expose the pattern, then connect to a surface wiring pattern.  For example, Hu discloses portions of a wiring pattern (conductive material in through 
One of ordinary skill at the time of filing could have formed the wiring pattern of Sakaguchi  (penetration electrodes 26, fig 3 Sakaguchi) by the method of Hu, by inserting the wiring pattern as in Sakaguchi and then wet etching a portion of the substrate of Sakaguchi with hydrofluoric acid to expose a portion of each of the embedded wiring patterns, as taught by Hu at e.g. para 0024, to achieve the predictable result of forming an interconnect through glass, without unexpected results.  This would result in the claimed limitation.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Hedrick (US 20170221837 A1).
Regarding claim 7, Sakaguchi discloses a method of producing a glass core device (semiconductor device 10, figs 3-20), comprising the steps of: forming through holes (openings 71, 72 of fig 10; para 0113) in a glass core having a first surface (bottom surface) and a second surface (top surface) facing away from each other; forming through-glass vias by forming a wiring pattern (conductive material 74 fig 13, pads 52 fig 16) on the first surface of the glass core and in the through holes thereof, and sealing the first surface with an insulating resin (insulating resin 35 of fig 17; para 0124).

However Sakaguchi does disclose forming a wiring pattern (second wiring pattern 32, fig 18) on the second surface (bottom surface) of the glass core, filling the grooves (dicing grooves 67, fig 10) with a protective resin (resin material 39, fig 10), and sealing the second surface with the protective resin (second insulating resin layer 36); and, cutting (dicing along dicing region D, fig 10) the protective resin filled in the grooves.
	Nevertheless, both the use of a carrier substrate, and the use of a laser and etch process to form dicing grooves, are very common.  For example, Hedrick discloses bonding a carrier substrate (carrier 105, figs 1A-1i) onto the first surface (bottom surface) of a glass core (glass wafer 115); linearly (along the dicing line 195, fig 1i), irradiating the second surface (top surface) of the glass core with a laser beam (laser scribing process, para 0022) to transform the glass core (material is removed to form channel 150, fig 1b, para 0021); etching (DHF etch) away the transformed portions of the glass core by chemical treatment to form grooves (channels 150) for dicing the glass core.  
	The method of forming the dicing grooves of Sakaguchi could be replaced by the method of Hedrick, and the device of Sakaguchi could be bonded to a carrier, as in Hedrick.  This would result in the claimed limitation.  Because the dicing grooves of Sakaguchi could be formed by a laser process, para 0109 Sakaguchi, a person having ordinary skill in the art at the time of filing would have recognized the advantages of laser ablating some material, and then cleaning up the edges with an etch to heal damage to the glass core, as taught by Hedrick at e.g. para 0022.  Additionally, the device of Sakaguchi could be 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Hedrick (US 20170221837 A1) and further in view of Hu (US 20160268206 A1). 
Regarding claim 8, the combination of Sakaguchi and Hedrick of claim 7 does not explicitly disclose that in the step of etching away the transformed portions of the glass core by chemical treatment to form grooves for dicing the glass core, exposed portions of the second surface of the glass core are also etched to reduce thickness of the glass core and protrude the wiring pattern in the through-glass vias from the second surface; and a wiring pattern is formed on the second surface so as to be connected to the protruded wiring pattern in the through-glass vias.
However, it is very common to form conductive vias by inserting an electrode or wiring pattern, then etch away a portion of a glass substrate in order to expose the pattern, then connect to a surface wiring pattern.  For example, Hu discloses that exposed portions of the second surface (top surface, figs 1C-1F) of the glass core (substrate 100, which may be glass, para 0022) are also etched to reduce thickness of the glass core (thickness reduced by H, fig 1C) and protrude (fig 1C) the wiring pattern in the through-glass vias (conductive material in through via 101, figs 1c-1F) from the second surface; and a wiring pattern (conductive material 110) is formed on the second surface so as to be connected to the protruded wiring pattern in the through-glass vias.

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030160303 A1 of Hirokawa discloses additional reasons to include a metal film in the groove along a dicing line.  See, e.g. para 0014 “According to this configuration, the corrugated groove is formed in the section of the insulating film located in the dicing line region and a metal film such as a barrier metal is formed so as to cover the surface of the corrugated groove, whereby the film stress of the metal film is dispersed in multiple directions. Besides, since the surface area of the corrugated groove becomes larger, the area of the groove capable of dispersing the film stress in the multiple directions increases. Even if the wafer becomes thinner and tends to be influenced by the film stress of the metal film, it is possible to sufficiently relax the stress acting on the wafer and to ensure reducing 
	US 20180005922 A1 of Levesque discloses additional uses of short pulse lasers, including YAG lasers, to cause track damage and ablation in glass substrates.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817